Citation Nr: 1214011	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, diagnosed as Chronic Obstructive Respiratory Disorder (COPD), to include as due to asbestos and chemical exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to March 1954.
 
This matter is on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran served in the Navy from June 1950 to March 1954, where he served on board USS FRANK E. EVANS (DD-754) as a deck hand seaman, and later as a Gunner's Mate.  He has since been diagnosed with COPD, which he claims is due to his exposure to asbestos as well as other chemicals while performing maintenance on board the ship.  


As an initial matter, it is well known that ships of that era typically used asbestos in a number of capacities on board U.S. Navy vessels.  The Veteran has also submitted several statements from fellow service members who recall the Veteran working within close proximity of asbestos.  The Board is willing to concede that, in the over three years that the Veteran served on board his ship it is at least as likely as not that he was exposed to asbestos fibers.  The level of exposure remains undetermined.

Next, the Veteran has not specifically identified all of the chemicals he asserts he was exposed to while on active duty.  However, he has recalled often using a paint primer known as "Red Lead," which is a commercial name for lead tetroxide (Pb3O4).   At his hearing before the Board in March 2012, he also stated that he was exposed to gunpowder smoke while inside a five-inch gun turret.  Statements from fellow service members corroborate the Veteran's report.

The Board takes notice of the fact that lead tetroxide primers have long been used in the maritime industry to protect metal surfaces from corrosion.  In fact, the product is still commercially available, although the term "Red Lead" now encompasses lead and non-lead based primers that are red in color.  While it is impossible to verify whether specifically lead tetroxide was used on board the Veteran's ship, there is no reason to doubt that it was.  Moreover, regarding gunpowder smoke inhalation, his statements regarding working in enclosed spaces such as large caliber gun turrets with gunpowder smoke are consistent with what someone with a Gunner's Mate rating might encounter.  The Board will concede that the Veteran was exposed to these chemicals.  However, the level of exposure to these chemicals is unknown.

In developing this claim, the RO obtained an opinion from a VA examiner in June 2010, who stated that it was less likely than not that the Veteran's COPD was related to asbestos exposure.  The examiner did not provide opinions regarding a potential relationship between the Veteran's COPD and his chemical exposure.  Therefore, an opinion regarding his exposure to these chemicals must also be addressed by a VA examiner.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Next, in May 2009, the Veteran authorized the release of records from a Dr. M.F. from the Oklahoma Cardiovascular Associates, who he claims treated a lung disorder shortly after heart surgery.  A June 2009 handwritten note indicates that no attempt was made to acquire this evidence, because it was already part of the record.  While a review of the evidence reflects that the Veteran submitted records from a Dr. J.D.R., who also practices at the Oklahoma Cardiovascular Associates, none of the records from Dr. M.F. are in the claims file.  Therefore, the RO must acquire these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request from the Veteran authorization to acquire any records related to private treatment he has received for his COPD or for any other respiratory disorder.  The AMC should note (and advise the Veteran) that any past authorizations provided by the Veteran may have expired.  

After obtaining the Veteran's authorization, the AMC should attempt to acquire all relevant treatment records related to his respiratory disorder, and should specifically request records for all treatment the Veteran has received from Dr. M.F. from the Oklahoma Cardiovascular Associates from 2003 to the present.  

If the Veteran has received treatment from a VA medical facility, these records should also be acquired and incorporated into the claims file.  

2.  Return the claims file to the VA examiner who examined the Veteran in June 2010.  There, the examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any respiratory disorder including, but not limited to, COPD is related to any chemical exposure while in service, and specifically to gunpowder or lead tetroxide.  

The examiner should presume that the Veteran has been exposed to these chemicals.  The examiner should consider factors affecting exposure, such as how the Veteran was exposed (i.e. chemical fumes versus actual ingestion) and length of exposure and adequacy of ventilation (i.e. exposure in an enclosed space versus in an open air environment).  

If the Veteran presents evidence of a respiratory disorder other than COPD, the examiner should be asked to provide an addendum regarding the relationship between that disorder and his exposure to asbestos while in service.

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered. If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the June 2010 opinion is no longer available.

3.  Thereafter, readjudicate the issue on appeal with consideration of all evidence of record, and particularly the evidence obtained pursuant to this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



